                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS


 POWELL PRESCRIPTION CENTER,
 CORNER PHARMACY, SUMMERS
 PHARMACY, LOGAN PRIMARY
 PHARMACY, on behalf of themselves and
 all others similarly situated,
                                                 Civil Action No. 1:19-cv-06627
                             Plaintiffs,
                                                 Judge John J. Tharp Jr.
                      v.
                                                 Magistrate Judge Susan E. Cox
 SURESCRIPTS, LLC; RELAYHEALTH;
 and ALLSCRIPTS HEALTHCARE
 SOLUTIONS INC.

                            Defendants.


                        CASE MANAGEMENT ORDER NO. 1

       WHEREAS, six actions, Powell Prescription Center, et al., v. Surescripts, LLC, et

al., No. 19-cv-6627; Integrated Pharmaceutical Solutions LLC v. Surescripts LLC, et al.,

No. 19-cv-6778; Falconer Pharmacy, Inc. v. Surescripts LLC, et al., No. 19-cv-7035;

Kennebunk Village Pharmacy, Inc. v. Surescripts LLC, et al., No. 19-cv-7445; Jerald

Whitman d/b/a Whitman Pharmacy v. Surescripts LLC, et al., No. 19-cv-7448, and BBK

Global Corp. d/b/a Allure Pharmacy v. Surescripts LLC, et al., Case No. 1:19-cv-07640

(collectively, the “Actions”), have been initiated in this District against defendants

Surescripts LLC, RelayHealth, and Allscripts Healthcare Solutions, Inc.;

       WHEREAS, the Actions all involve similar factual allegations and seek to apply

similar legal theories for liability and the recovery of damages on behalf of the same class


                                             1
of pharmacies;

       WHEREAS, a formalized organizational structure will protect the respective

putative class and facilitate the efficient conduct of the litigation;

       WHEREAS, any subsequently-filed or transferred class action arising from the

same questions of law and fact, which alleges substantially the same conduct as in the

Actions, will entail substantially the same evidence and witnesses;

       WHEREAS, consolidation of the Action and other like cases will avoid duplication

and unnecessary costs and promote judicial economy and the efficient conduct of

proceedings herein;

       WHEREAS, appointment of Interim Co-Lead Counsel and the following

leadership structure for the Actions is appropriate under Fed. R. Civ. P. 23(g);

       ACCORDINGLY, IT IS HEREBY ORDERED THAT:

       A.     Reassignment and Consolidation of Similar Class Actions

       1.     Pursuant to Northern District of Illinois Local Rule 40.4, Integrated

Pharmaceutical Solutions LLC v. Surescripts LLC, et al., No. 19-cv-6778, Kennebunk

Village Pharmacy, Inc. v. Surescripts LLC, et al., No. 19-cv-7445, Jerald Whitman d/b/a

Whitman Pharmacy v. Surescripts LLC, et al., No. 19-cv-7448, and BBK Global Corp.

d/b/a Allure Pharmacy v. Surescripts LLC, et al., Case No. 1:19-cv-07640, are hereby

deemed related actions to the first-filed Powell Prescription Center, et al., v. Surescripts,

LLC, et al., No. 19-cv-6627, and reassigned to this Court, subject to approval by the

Executive Committee.

       2.     Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the Actions ,

                                               2
are hereby consolidated.

      3.     This order does not have the effect of making any entity a party to an action

in which it has not been joined and/or served in accordance with the Federal Rules of Civil

Procedure.

      4.     Any lawyer who has been admitted pro hac vice in any of the Actions need

not seek pro hac vice admission in any other action—a single pro hac vice admission in

these consolidated proceedings is sufficient. Any lawyer who has filed a notice of

appearance in any of the Actions need not notice an appearance in any other action – a

single notice in these consolidated proceedings is sufficient. It is incumbent upon the

lawyer to ensure his or her appearance is listed in the consolidated proceedings for ECF

purposes.

      5.     Any new filings in or actions transferred to, this Court that are related to the

Actions shall be deemed consolidated unless an objection is filed within 14 days of the

newly-filed or transferred action(s), and the objection is sustained.

      B. Caption

      6.     Every pleading filed in the consolidated Action shall bear the following

caption:

 IN RE SURESCRIPTS ANTITRUST                     Civil Action No. 1:19-cv-06627

 LITIGATION                                      Judge John J. Tharp, Jr.

                                                 Magistrate Judge Susan E. Cox




                                             3
       C. Newly Filed or Transferred Actions

       7.     When an action that relates to the same subject matter as the consolidated

Action is hereafter filed in or transferred to this Court and assigned to the undersigned, it

shall be consolidated with this Action.

       8.     The terms of this Order shall apply automatically to actions later instituted

in, removed to, or transferred to this Court that involve allegations of antitrust violations

concerning e-prescribing services that are at issue in the Actions.

       D. Organization of Plaintiffs’ Counsel

       9.     Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure, the Court

appoints the following lead counsel committee as Interim Co-Lead Counsel for the

proposed class:

       Kenneth A. Wexler (Committee Chair)
       Justin N. Boley
       Wexler Wallace LLP
       55 W. Monroe Street, Suite 3300
       Chicago, IL 60603
       T: (312) 346-2222

       Tyler W. Hudson
       Eric D. Barton
       Wagstaff & Cartmell, LLP
       4740 Grand Avenue, Ste. 300
       Kansas City, MO 64112
       T: (816) 701-1100

       Daniel E. Gustafson
       Michelle J. Looby
       Gustafson Gluek PLLC
       120 South Sixth Street, Ste. 2600
       Minneapolis, MN 55402
       T: (612) 333-8844


                                             4
       Robert N. Kaplan
       Elana Katcher
       Kaplan Fox & Kilsheimer LLP
       850 Third Ave., 14th Floor
       New York, NY 10022
       T: (212) 687-1980

       W. Joseph Bruckner
       Lockridge Grindal Nauen P.L.L.P.
       100 Washington Avenue South, Suite 2200
       Minneapolis, MN 55401
       T: (612) 339-6900

       Jeffrey L. Kodroff
       Spector, Roseman & Kodroff P.C.
       1818 Market Street, Suite 2500
       Philadelphia, PA 19103
       T: (215) 496-0300

       10.    Interim Co-Lead Counsel shall have sole authority over the following matters

on behalf of plaintiffs in the consolidated Actions: (a) convening meetings of counsel; (b)

the initiation, authorization, response, scheduling, briefing, and argument of all motions;

(c) the scope, order, and conduct of all discovery proceedings; (d) making such work

assignments among themselves and other counsel as they may deem appropriate; (e) the

collection on a periodic basis of contemporaneously-kept time and expense reports from

all plaintiffs’ counsel; (f) the retention of experts; (g) the designation of which attorneys

shall appear at hearings and conferences with the Court; (h) the timing and substance of

any settlement negotiations and/or settlement with defendants; (i) the allocation of fees

among counsel, if any are awarded by the Court; and (j) any and all other matters

concerning the prosecution or resolution of the consolidated Actions.

       11.    Interim Co-Lead Counsel shall have sole authority to communicate with


                                             5
defendants’ counsel, and primary authority to communicate with counsel in related actions,

and with the Court on behalf of all plaintiffs in the actions. This designation does not,

however, preclude Counsel representing any party and/or putative class member from

making any filing on behalf of its client(s). Defendants’ counsel may rely on all agreements

made with Interim Co-Lead Counsel and such agreements shall be binding on all counsel

in the actions.

       12.    Interim Co-Lead Counsel shall have the administrative responsibilities of:

(a) receiving orders, notices, correspondence and telephone calls from the Court on behalf

of all plaintiffs, and shall be responsible for preparing and distributing the same to all class

counsel upon direction from the Court; (b) maintaining and distributing a master service

list of all parties and their respective counsel; and (c) performing other such duties and

undertaking other responsibilities as necessary or desirable in connection with the

prosecution of the litigation.

       13.    All plaintiffs’ counsel must keep contemporaneous time and expense records

and submit them periodically to Interim Co-Lead Counsel or their designee.

       E.     Consolidated Complaint

       14.    The Court grants Plaintiffs permission to file the Proposed Consolidated

Complaint attached as Ex. G to Plaintiffs’ Memorandum of Law in Support of Plaintiffs’

Motion for Entry of Case Management Order No. 1 Consolidating the Class Actions and

Appointing Interim Lead Class Counsel (the “Consolidated Complaint”).

       15.    Counsel for Defendants agrees to accept service of Plaintiffs’ consolidated

complaint on behalf of Defendants Surescripts LLC, RelayHealth, and Allscripts

                                               6
Healthcare Solutions, Inc.

       16.    Defendants are relieved of any obligation to answer, move, or otherwise

respond to the complaints filed in the Actions.

       17.    Defendants shall answer, move, or otherwise respond to the Consolidated

Complaint on or before January 31, 2020. Plaintiffs may file any replies or oppositions that

are permitted by the Federal Rules of Civil Procedure on or before February 28, 2020. If

Defendants file motions under Federal Rule of Civil Procedure 12(b), their replies in

support of those motions shall be due on or before March 27, 2020. Defendants reserve all

rights to move the Court for a revised schedule in the event that other cases and complaints

are filed.



IT IS SO ORDERED.

Dated: December 3, 2019
                                                  ______________________
                                                  John J. Tharp, Jr.
                                                  United States District Judge




                                             7
